Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/774,108 filed on 28 January 2020.  	Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 July 2022 has been entered. See MPEP 706.07(h) for more on Request for Continued Examination (RCE) Practice.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
  	The primary reason for the allowance of the claims is the inclusion of the limitations: "wherein the assigning comprises: assigning a first sequence identifier, comprising a first value derived from times at which the first sequence identifier is assigned to a first command and at which an event involving the first command occurs, to the first command and assigning a second sequence identifier number, comprising a second value derived from times at which the second sequence identifier is assigned to a second command and at which an event involving the second commands occurs, to the second command," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2014/0164332 A1 to Shan et al discloses comparing marks of data to determine whether information is already backed up. However, Shan fails to teach or suggest "wherein the assigning comprises: assigning a first sequence identifier, comprising a first value derived from times at which the first sequence identifier is assigned to a first command and at which an event involving the first command occurs, to the first command and assigning a second sequence identifier number, comprising a second value derived from times at which the second sequence identifier is assigned to a second command and at which an event involving the second commands occurs, to the second command." US PGPUB 2004/0078637 A1 to Fellin et al, in a similar field of endeavor, discloses applying sequence numbers, in increments of one, to read and write requests. However, Fellin’s sequence numbers fail to disclose "wherein the assigning comprises: assigning a first sequence identifier, comprising a first value derived from times at which the first sequence identifier is assigned to a first command and at which an event involving the first command occurs, to the first command and assigning a second sequence identifier number, comprising a second value derived from times at which the second sequence identifier is assigned to a second command and at which an event involving the second commands occurs, to the second command." US Patent 7,657,537 B1 to Corbett, in a similar field of endeavor, discloses ordering a batch of requests. However, Corbett fails to disclose "wherein the assigning comprises: assigning a first sequence identifier, comprising a first value derived from times at which the first sequence identifier is assigned to a first command and at which an event involving the first command occurs, to the first command and assigning a second sequence identifier number, comprising a second value derived from times at which the second sequence identifier is assigned to a second command and at which an event involving the second commands occurs, to the second command."

 	The Shan/Fellin/Corbett system fails to disclose "wherein the assigning comprises: assigning a first sequence identifier, comprising a first value derived from times at which the first sequence identifier is assigned to a first command and at which an event involving the first command occurs, to the first command and assigning a second sequence identifier number, comprising a second value derived from times at which the second sequence identifier is assigned to a second command and at which an event involving the second commands occurs, to the second command." 
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 13, and 17 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459